


Exhibit 10.13

    OPEN MORTGAGE CONSTITUTED BY MARINES C.A. TO GUARANTEE ITS OWN OBLIGATIONS
AND THOSE CONTRACTED BY RECORCHOLIS S.A. AND MESSRS. RÉCHER HERNÁN VIVANCO
CÓRDOVA AND LUZ SIERRA SIERRA DE VIVANCO, IN FAVOR OF CONLORANCE
INVESTMENTS INC.     AMOUNT: UNDETERMINED.

        In the City of Guayaquil, Capital of the Province of Guayas, Republic of
Ecuador, today,

        of the year two thousand three, before me, DR. PIERO GASTON AYCART
VINCENZINI, Principal Notary THIRTY of this Canton, there appear the party of
the first part, the British Virgin Islands company CONLORANCE INVESTMENTS INC.,
duly represented by its Special Representative in Ecuador, Attorney Justo Andrés
Andrade Macías, an Ecuadorian; and the party of the second part, the companies
MARINES C.A. and RECORCHOLIS S.A., represented by Mr. Récher Hernán Vivanco
Córdova, in his capacity of General Manager and Legal Representative, duly
authorized by the Universal Shareholders Meetings of these Companies, held on
February twenty-six, two thousand three, and the spouses RÉCHER HERNÁN VIVANCO
CÓRDOVA, an Ecuadorian, and LUZ AMINTA SIERRA SIERRA DE VIVANCO, a Colombian, on
their own behalf and on behalf of their community of assets. All the deponents
are of legal age, executives, domiciled in this city of Guayaquil, competent to
bind themselves and contract, known to me, I certify. Being well informed of the
object and outcome of this instrument of Open Mortgage and Voluntary Prohibition
to Sell, as indicated; and, with ample and complete freedom to execute it, they
submit to me the draft with the following content:

        MR. NOTARY: In the register of public instruments kept by you, please
insert an instrument containing the contract of Open Mortgage and Voluntary
Prohibition to Sell, governed by the following clauses and provisions:

        CLAUSE ONE: THE PARTIES.- The following persons appear to execute this
public instrument of Open Mortgage and Voluntary Prohibition to Sell: a) The
party of the first part, the company CONLORANCE INVESTMENTS INC., duly
represented by its Special Representative in Ecuador, authorized for this
purpose, Attorney Justo Andrade Macías, hereinafter "THE CREDITOR"; b) The party
of the second part, the company MARINES C.A., duly represented by its General
Manager, Mr. Récher Hernán Vivanco Córdova, duly authorized by the Universal
Shareholders Meeting of said company, held on February twenty-six, two thousand
three, hereinafter "MARINES C.A."

        CLAUSE TWO: RECITALS.- a) The spouses Récher Hernán Vivanco Córdova and
Luz Aminta Sierra Sierra de Vivanco are, on their own behalf and on behalf of
their community of assets, currently debtors of THE CREDITOR. In addition, these
obligations are guaranteed by the companies MARINES C.A. and RECORCHOLIS S.A. b)
MARINES C.A. is willing to guarantee the obligations of the spouses Récher
Hernán Vivanco Córdova and Luz Aminta Sierra Sierra de Vivanco, on their own
behalf and on behalf of their community of assets, to THE CREDITOR, and in
addition they are guaranteed by the companies MARINES C.A. and RECORCHOLIS S.A.
by the open mortgage guarantee hereunder. c) MARINES C.A. is the legitimate
owner of the following real estate properties:

i)Property containing a shrimp Packing Plant located in lot ONE-A-FOUR, block W
in Lotización Las Ferias, parish of Eloy Alfaro-Durán, canton of Durán, Province
of Guayas, with the following boundaries and dimensions: To the north—third
street and El Recreo stream, measuring one hundred seventy-three meters; To the
south—lot ONE-A-FIVE measuring one hundred seventy-three meters; To the
east—interior street without name, measuring sixty meters; and To the west—El
Recreo stream,

2

--------------------------------------------------------------------------------

measuring sixty meters, which measurements give a total area of TEN THOUSAND
THREE HUNDRED EIGHTY SQUARE METERS. Said property was acquired by MARINES C.A.
under Public Instrument of Purchase and Sale executed by the company
INMOBILIARIA GEONAL S.A. on June eighteen, nineteen hundred eighty-six, before
Atty. José Antonio Paulson Gómez, Alternate Notary of Atty. Ernesto Tama
Costales, Notary Fourteen of the Canton of Guayaquil, duly recorded in the
Register of the Property of the Canton of Guayaquil, on November sixteen,
nineteen hundred eighty- seven, pages three hundred thirty-four thousand six
hundred one to three hundred thirty-four thousand six hundred twenty-six, number
fifteen thousand forty-five of the Register of Property, entered under number
twenty-nine thousand three hundred ninety-nine of the repertory.

ii)Property containing a Larvae Laboratory located two thousand nine hundred
meters from the town of San Pablo, place with the same name, belonging to the
Canton Santa Elena across the highway which leads from said town to Manglaralto,
with the following boundaries and dimensions: To the north—vacant lands
measuring one hundred thirty-six meters, seventy centimeters; To the
south—vacant lands and sands measuring one hundred thirty-six meters seventy
centimeters; To the east—unoccupied lands measuring one hundred ten meters; and
To the west—twenty-five meters from the Santa Elena-Manglaralto Highway,
measuring one hundred ten meters, which give a total area of FIFTEEN THOUSAND
SQUARE METERS, SEVENTY SQUARE CENTIMETERS. Said property was acquired by MARINES
C.A. through a transfer by Merger by Absorption carried out under Public
Instrument executed between MARINES C.A. as absorbing and VANALARVA S.A.
(legitimate owner of the property) and ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A.
as absorbed companies, on December one, nineteen hundred ninety-eight, before
Atty. Gloria Lecaro de Crespo, Notary Nine of the Canton of Guayaquil, recorded
in the Register of Property of Guayaquil on December five, two thousand two. In
turn, the company VANALARVA S.A. acquired the property by adjudication granted
by the Illustrious Municipality of Santa Elena to Mr. Roberto Guerrero Gallardo,
who, in turn, sold it to VANALARVA S.A. under Auction Minutes recorded in the
Register of Property of the Canton of Santa Elena on May twenty-three, nineteen
hundred eighty-five, registration number three hundred fifty-one, and repertory
number nine hundred thirty-one.

iii)Property called Isla Verde with a total area of SEVEN HUNDRED THIRTY-SIX
POINT SEVENTY-NINE HECTARES, located in the sector named Isla Verde, between
Isla Puná and the Continent, surrounded by Rio Guayas and the Cascajal Canal, in
the perish of Ximena in this city of Guayaquil. Said property consists of nine
lots which currently form a single body, with the following description and
title history:

        One) Lot A-One—with an area of eighty-one point eighty-seven hectares,
Land Registration number eight thousand three hundred forty (8,340) and Land
Identification forty-six (46). This lot was acquired by MARINES C.A. through a
transfer by Merger by Absorption executed under Public Instrument between
MARINES C.A. as absorbing and VANALARVA S.A. and ECUATORIANA DE CRUSTÁCEOS
ECUACRUS S.A. (legitimate owner of the property) as absorbed companies, on
December one, nineteen hundred ninety-eight before Atty. Gloria Lecaro de
Crespo, Notary Nine of the Canton of Guayaquil, recorded in the Register of
Property of Guayaquil on December five, two thousand two. In turn, ECUATORIANA
DE CRUSTÁCEOS ECUACRUS S.A. acquired it under a transfer by Merger by Absorption
executed by Public Instrument between ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. as
absorbing and ACUACULTURA CAMARONES ACUACAM S.A. as absorbed company, on
September one, nineteen hundred ninety-four, before Atty. Julio Guerrero
Cárdenas, Notary Twenty-Five of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on June eleven, nineteen hundred ninety-eight.
In turn, the company ACUACULTURA CAMARONES ACUACAM S.A. acquired it, with an
area of two hundred hectares, by purchase of hereditary rights and shares from
the heirs of Gregorio Carvajal Rubio, executed by Public Instrument before
Notary Twenty-Eight of Guayaquil, Atty. Eugenio Ramírez, on June twenty,
nineteen hundred eighty-four, recorded in the Register of Property of Guayaquil
on July sixteen, nineteen hundred eighty-four.

3

--------------------------------------------------------------------------------

        Two) Lot A-2—with an area of ninety-seven point ninety-nine hectares,
Land Registration number eight thousand four hundred two (8,402) and Land
Identification number forty-seven (47). This lot was acquired by MARINES C.A.
under a transfer by Merger by Absorption executed by Public Instrument between
MARINES C.A. as absorbing and VANALARVA S.A. and ECUATORIANA DE CRUSTÁCEOS
ECUACRUS S.A. (legitimate owner of the property) as absorbed companies, on
December one, nineteen hundred ninety-eight before Atty. Gloria Lecaro de
Crespo, Notary Nine of the Canton of Guayaquil, recorded in the Register of
Property of Guayaquil on December five, two thousand two. In turn, ECUATORIANA
DE CRUSTÁCEOS ECUACRUS S.A. acquired it under a transfer by Merger by Absorption
executed by Public Instrument between ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. as
absorbing and ACUACULTURA CAMARONES ACUACAM S.A. as absorbed on September one,
nineteen hundred ninety-four, before Atty. Julio Guerrero Cárdenas, Notary
Twenty-Five of the Canton of Guayaquil, recorded in the Register of Property of
Guayaquil on June eleven, nineteen hundred ninety-eight. In turn, ACUACULTURA
CAMARONES ACUACAM S.A. acquired it by purchase from ECUATORIANA DE CRUSTÁCEOS
ECUACRUS S.A. under Public Instrument executed before Notary Five of Guayaquil,
Dr. Gustavo Falconí Ledesma, on August eleven, nineteen hundred eighty-eight,
recorded in the Register of Property of Guayaquil, on September fourteen,
nineteen hundred eighty-eight.

        Three) Lot A-3—With an area of thirty-eight point sixty-eight hectares,
Land Registration number eight thousand four hundred twenty-eight (8428) and
Land Identification number forty-eight (48). This lot was acquired by MARINES
C.A. through a transfer by Merger by Absorption executed by Public Instrument
between MARINES C.A. as absorbing and VANALARVA S.A. and ECUATORIANA DE
CRUSTÁCEOS ECUACRUS S.A. (legitimate owner of the property) as absorbed
companies, on December one, nineteen hundred ninety-eight before Atty. Gloria
Lecaro de Crespo, Notary Nine of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on December five, two thousand two. In turn,
ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. acquired it under a transfer by Merger
by Absorption executed by Public Instrument between ECUATORIANA DE CRUSTÁCEOS
ECUACRUS S.A. as absorbing and ACUACULTURA CAMARONES ACUACAM S.A. as absorbed on
September one, nineteen hundred ninety-four, before Atty. Julio Guerrero
Cárdenas, Notary Twenty-Five of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on June eleven, nineteen hundred ninety-eight.
In turn, ACUACULTURA CAMARONES ACUACAM S.A. acquired it, by purchase from
BALMANTA S.A. under Public Instrument executed before Notary Five of Guayaquil,
Dr. Gustavo Falconí Ledesma, on August eleven, nineteen hundred eighty-eight,
recorded in the Register of Property of Guayaquil, on September twenty-eight,
nineteen hundred eighty-eight.

        Four) Lot A-4—With an area of ninety-two point forty-one hectares, Land
Registration number nine thousand five hundred twelve (9512) and Land
Identification number one hundred seventy-two (172). This lot was acquired by
MARINES C.A. through a transfer by Merger by Absorption executed by Public
Instrument between MARINES C.A. as absorbing and VANALARVA S.A. and ECUATORIANA
DE CRUSTÁCEOS ECUACRUS S.A. (legitimate owner of the property) as absorbed
companies, on December one, nineteen hundred ninety-eight before Atty. Gloria
Lecaro de Crespo, Notary Nine of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on December five, two thousand two. In turn,
ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. acquired it under a transfer by Merger
by Absorption executed by Public Instrument between ECUATORIANA DE CRUSTÁCEOS
ECUACRUS S.A. as absorbing and ACUACULTURA CAMARONES ACUACAM S.A. as absorbed on
September one, nineteen hundred ninety-four, before Atty. Julio Guerrero
Cárdenas, Notary Twenty-Five of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on June eleven, nineteen hundred ninety-eight.
In turn, ACUACULTURA CAMARONES ACUACAM S.A. acquired it, by purchase of
hereditary rights and shares from the heirs of José Borbor, executed by Public
Instrument before Notary Thirteen of Guayaquil, Dr. Norma Plaza de García, on
September twenty-one, nineteen hundred eighty-seven and recorded in the Register
of Property of Guayaquil on January thirteen, nineteen hundred eighty-eight.

4

--------------------------------------------------------------------------------

        Five) Lot C-1—with an area of one hundred thirteen point forty-seven
hectares, Land Registration number nine thousand five hundred thirteen (9513)
and Land Identification number one hundred seventy-three (173). This lot was
acquired by MARINES C.A. through a transfer by Merger by Absorption executed by
Public Instrument between MARINES C.A. as absorbing and VANALARVA S.A. and
ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. (legitimate owner of the property) as
absorbed companies, on December one, nineteen hundred ninety-eight before Atty.
Gloria Lecaro de Crespo, Notary Nine of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on December five, two thousand two. In turn,
ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. acquired it under a transfer by Merger
by Absorption executed by Public Instrument between ECUATORIANA DE CRUSTÁCEOS
ECUACRUS S.A. as absorbing and CAMARONES TÉCNICOS CAMTEC S.A. as absorbed on
September one, nineteen hundred ninety-four, before Atty. Julio Guerrero
Cárdenas, Notary Twenty-Five of the Canton of Guayaquil and recorded in the
Register of Property of Guayaquil on June eleven, nineteen hundred ninety-eight.
In turn, CAMARONES TÉCNICOS CAMTEC S.A. acquired it with an area of two hundred
hectares, by purchase of hereditary rights and shares from the heirs of Gregorio
Carvajal Rubio, executed by Public Instrument before Notary Twenty-Eight of
Guayaquil, Atty. Eugenio Ramírez, on June twenty, nineteen hundred eighty-four,
recorded in the Register of Property of Guayaquil on July seventeen, nineteen
hundred eighty-four. The area of this lot was replanted by the Institute for
Agrarian Reform and Colonization IERAC, on one hundred eighty-nine point ten
hectares (189.10), as appears from the Public Instrument of Establishment of
Boundaries executed on July twenty-two, nineteen hundred eighty-five before
Notary Thirteen of Guayaquil, Dr. Norma Plaza de García and recorded in the
Register of Property of Guayaquil on February twenty-one, nineteen hundred
eighty-six. Subsequently, CAMARONES TÉCNICOS CAMTEC S.A. separated from this lot
and sold to ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. a lot of seventy-five point
sixty-three hectares (75.63), by Public Instrument of Purchase and Sale executed
before Notary Five of Guayaquil, Dr. Gustavo Falconí Ledesma, on August eleven,
nineteen hundred eighty-eight and recorded in the Register of Property of
Guayaquil on September twenty-nine, nineteen hundred eighty-eight, with a
remainder of one hundred thirteen point forty-seven hectares (113.47) which is
the current area of this lot.

        Six) Lot C-2—with an area of one hundred seven point thirty-three
hectares (107.33) with Land Registration number nine thousand five hundred
fourteen (9514) and Land Identification number one hundred seventy-four (174).
This lot was acquired by MARINES C.A. through a transfer by Merger by Absorption
executed by Public Instrument between MARINES C.A. as absorbing and VANALARVA
S.A. and ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. (legitimate owner of the
property) as absorbed companies, on December one, nineteen hundred ninety-eight
before Atty. Gloria Lecaro de Crespo, Notary Nine of the Canton of Guayaquil,
recorded in the Register of Property of Guayaquil on December five, two thousand
two. In turn, ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. acquired it under a
transfer by Merger by Absorption executed by Public Instrument between
ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. as absorbing and CAMARONES TÉCNICOS
CAMTEC S.A. as absorbed on September one, nineteen hundred ninety-four, before
Atty. Julio Guerrero Cárdenas, Notary Twenty-Five of the Canton of Guayaquil,
recorded in the Register of Property of Guayaquil on June eleven, nineteen
hundred ninety-eight. In turn, CAMARONES TÉCNICOS CAMTEC S.A. acquired it by
purchase from ACUACULTURA CAMARONES ACUARAM [sic] S.A. under Public Instrument
executed before Notary Five of Guayaquil, Dr. Gustavo Falconí Ledesma, on August
eleven, nineteen hundred eighty-eight, recorded in the Register of Property of
Guayaquil, on September twenty-one, nineteen hundred eighty-eight.

        Seven) Lot E-1—with an area of one hundred two point zero one hectares
(102.01), Land Registration number nine thousand five hundred fifteen (9515) and
Land Identification number one hundred seventy-five (175). This lot was acquired
by MARINES C.A. through a transfer by Merger by Absorption executed by Public
Instrument between MARINES C.A. as absorbing and VANALARVA S.A. and ECUATORIANA
DE CRUSTÁCEOS ECUACRUS S.A. (legitimate owner of the property) as absorbed
companies, on December one, nineteen hundred ninety-eight before Atty. Gloria
Lecaro de Crespo,

5

--------------------------------------------------------------------------------


Notary Nine of the Canton of Guayaquil, recorded in the Register of Property of
Guayaquil on December five, two thousand two. In turn, ECUATORIANA DE CRUSTÁCEOS
ECUACRUS S.A. acquired it with an area of two hundred hectares, by purchase of
hereditary rights and shares from the heirs of Gregorio Carvajal Rubio, executed
by Public Instrument before Notary Twenty-Eight of Guayaquil, Atty. Eugenio
Ramírez, on June twenty, nineteen hundred eighty-four, recorded in the Register
of Property of Guayaquil on July seventeen, nineteen hundred eighty-four.
Subsequently, ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. separated from this lot
and sold to ACUACULTURA CAMARONES ACUACAM S.A. a lot of ninety-seven point
ninety-nine (97.99) hectares, by Public Instrument of Purchase and Sale executed
before Notary Five of Guayaquil, Dr. Gustavo Falconí Ledesma, on August eleven,
nineteen hundred eighty-eight and recorded in the Register of Property of
Guayaquil on September fourteen, nineteen hundred eighty-eight, with a remainder
of one hundred two point zero one (102.01) hectares which is the current area of
this lot.

        Eight) Lot E-2—with an area of twenty-seven point forty (27.40) hectares
with Land Registration number nine thousand five hundred sixteen (9516) and Land
Identification number one hundred seventy-six (176). This lot was acquired by
MARINES C.A. through a transfer by Merger by Absorption executed by Public
Instrument between MARINES C.A. as absorbing and VANALARVA S.A. and ECUATORIANA
DE CRUSTÁCEOS ECUACRUS S.A. (legitimate owner of the property) as absorbed
companies, on December one, nineteen hundred ninety-eight before Atty. Gloria
Lecaro de Crespo, Notary Nine of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on December five, two thousand two. In turn,
ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. acquired it by Public Instrument of
Purchase and Sale granted in its favor by BALMANTA S.A., executed before Notary
Five of Guayaquil, Dr. Gustavo Falconí Ledesma, on August eleven, nineteen
hundred eighty-eight and it was recorded in the Register of Property of
Guayaquil on September twenty-eight, nineteen hundred eighty-eight.

        Nine) Lot E-3—with an area of seventy-five point sixty-three (75.63)
hectares, with Land Registration number nine thousand five hundred seventeen
(9517) and Land Identification number one hundred seventy-seven (177). This lot
was acquired by MARINES C.A. through a transfer by Merger by Absorption executed
by Public Instrument between MARINES C.A. as absorbing and VANALARVA S.A. and
ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. (legitimate owner of the property) as
absorbed companies, on December one, nineteen hundred ninety-eight before Atty.
Gloria Lecaro de Crespo, Notary Nine of the Canton of Guayaquil, recorded in the
Register of Property of Guayaquil on December five, two thousand two. In turn,
the company ECUATORIANA DE CRUSTÁCEOS ECUACRUS S.A. acquired it by Public
Instrument of Purchase and Sale granted in its favor by CAMARONES TÉCNICOS
CAMTEC S.A., executed before Notary Five of Guayaquil, Dr. Gustavo Falconí
Ledesma, on August eleven, nineteen hundred eighty-eight and recorded in the
Register of Property of Guayaquil on September twenty-nine, nineteen hundred
eighty-eight.

        CLAUSE THREE: OPEN MORTGAGE.- As guarantee and for the safety of all and
every one of the obligations indicated in the previous clause, in other words
those which MARINES C.A., RECORCHOLIS S.A. and the spouses Récher Hernán Vivanco
Córdova and Luz Aminta Siera [sic] Sierra de Vivanco contracted or may contract
in the future towards the CREDITOR, without prejudice to its personal and joint
liability and without restriction of any type, be it for obligations matured or
to mature, past, present or future, novations by direct or indirect
negotiations, be it the CREDITOR, original creditor or creditor by subrogation,
including judicial or extra-judicial expenses applicable, and also as guarantee
of the obligations which MARINES C.A., RECORCHOLIS S.A. and the spouses Récher
Hernán Vivanco Córdova and Luz Aminta Siera [sic] Sierra de Vivanco contracted
or may contract individually and/or to third parties, directly and/or indirectly
in favor of the CREDITOR; or which, contracted in any of said forms, have been
acquired under any status by the CREDITOR; MARINES C.A. constitutes in favor of
the CREDITOR first open mortgage, as indicated, on its properties, described
under letter c) in Clause Two of this Contract. MARINES C.A. expressly
undertakes personally to pay the

6

--------------------------------------------------------------------------------


obligations of the spouses Récher Hernán Vivanco Córdova and Luz Aminta Sierra
Sierra de Vivanco who, on their own behalf and on behalf of their community of
assets, are currently debtors of the CREDITOR.

        CLAUSE FOUR: EXTENSION OF THE MORTGAGE.- MARINES C.A. declares that this
mortgage is constituted as-is on the assets described above and not in
connection with their area, so that if any part of them is not included therein,
it will also be included in the open mortgage, now constituted, since MARINES
C.A. wants them to contain everything currently in existence, as well as the
movables which, by accession thereto are reputed to be real estate, and the
movables which, by benefit, use and cultivation of said real estate, are
permanently designed for them, even if they can be separated without damage; and
also all increases and improvements to be made from now on, and the new works
and constructions to be erected, without reservations or limitations of any
type; and the indemnity owed by the insurers of said assets. In addition,
MARINES C.A. declares that certain assets mortgaged under this instrument are
only identified by their Land Registration Code, as appears from the
certificates issued by the corresponding registries of property, and that their
boundaries and dimensions have not been reproduced in this instrument, but
concerning which it declares that it is its will to include in the mortgage
guarantee the entire property so identified, as well as the movables, reputed
real estate by accession and the movables which, by benefit, use and cultivation
of said properties are permanently designed for them, even if they can be
separated without damage; and also all the increases and improvements received
from now on and the new works and constructions to be erected, without
reservations or limitations of any type.

        Finally, MARINES C.A. declares that, should the Land Register Codes
which identify certain assets be changed currently, such changes will be deemed
incorporated in this instrument, because it is its will to include in the
mortgage all the properties so identified.

        CLAUSE FIVE: TERM, EXTINCTION AND CAUSES FOR EXECUTION OF THE MORTGAGE.-
a) The mortgage constituted under this public instrument will be fully valid
until the total payment of each and every one of the obligations it backs up,
whereby MARINES C.A. waives requesting the extinguishment of the lien by means
other than the execution of a public instrument of cancellation granted by the
CREDITOR; b) The CREDITOR may exercise the real mortgage action in the following
cases, inter alia: ONE) At the maturity of any of the obligations backed up by
the mortgage which are not resolved in a timely manner, even if there are others
which are still not yet matured; TWO) In the event that MARINES C.A. sells or
alienates part or all of the assets mortgaged without express written consent of
the CREDITOR, even if the term of the respective obligations has not yet
matured; THREE) If MARINES C.A. stops maintaining the assets mortgaged hereunder
in good conditions; FOUR) In the event that the assets mortgaged, due to causes
prior or subsequent to this Contract, are deteriorated or depreciate in their
value for any reason, so that they do not offer sufficient surety in the
judgment of the representative of the CREDITOR; FIVE) If third-party creditors
obtain a prohibition from selling or an encumbrance on all or part of the
mortgaged assets, or if they are the object of a transfer of title; SIX) If
MARINES C.A., without express authorization from the CREDITOR, encumbers all or
part of the mortgaged assets, or limits their title; SEVEN) In the event of a
situation of bankruptcy, insolvency or settlement with creditors of MARINES
C.A.; EIGHT) If MARINES C.A. is the defendant in a resolutory action,
cancellation action, motion for inheritance or title in connection with the
mortgaged assets; NINE) If MARINES C.A. fails to comply with an order to pay
under execution filed by third parties; TEN) If MARINES C.A. stops paying
municipal, fiscal or provincial taxes levied on the properties; ELEVEN) If
MARINES C.A. becomes debtor or guarantor of entities with coactive jurisdiction,
without the written consent of the CREDITOR; TWELVE) If MARINES C.A. suspends
the work currently carried out by it and which constitutes its business, and
such suspension lasts for more than thirty days, except in cases of force
majeure or acts of God duly proven to the satisfaction of the CREDITOR;
THIRTEEN) In the event of a labor conflict between MARINES C.A. and its workers,
which may endanger the normal activity thereof in the judgment of the
representative of the CREDITOR; FOURTEEN) If MARINES C.A. stops complying with
any employer obligation to its workers and/or to the Ecuadorian Social Security
Institute;

7

--------------------------------------------------------------------------------


FIFTEEN) If MARINES C.A. violates any of the provisions of this Contract or of
the pertinent Laws and Regulations; SIXTEEN) If MARINES C.A. is requested and
refuses to submit to the CREDITOR proof that it is in good standing with the
obligations referred to in the above sections; and SEVENTEEN) For any other
reason, as agreed upon between the parties. In any of said cases, such
declaration of the CREDITOR made in the executory petition will be sufficient
for the petition to produce all legal effects, even if MARINES C.A. is in good
standing with the payment of its obligations. Consequently, the CREDITOR may
declare matured all pending operations and exercise the executive action for the
collection of all credits, with the corresponding legal effects, i.e., by
requesting immediately the attachment of the mortgaged asset.

        CLAUSE SIX: SCOPE OF THE WORD OBLIGATION.- The word obligation as used
in this public instrument includes the present, matured or to mature debts, as
well as the future debts to be contracted, with the understanding that the open
mortgage constituted by this public instrument refers to all direct or indirect
credits granted or given by the CREDITOR to MARINES C.A., RECORCHOLIS S.A., and
to the spouses Récher Hernán Vivanco Córdova and Luz Aminta Siera [sic] Sierra
de Vivanco, in other words, any amount which, by the mere and only provision of
the CREDITOR is considered as an obligation, whether its origin is prior,
simultaneous or subsequent to this Open Mortgage Agreement. MARINES C.A.
expressly agrees on the reservations set forth in Article one thousand six
hundred eighty-five of the Civil Code.

        CLAUSE SEVEN: CONDITION OF THE PROPERTY.- MARINES C.A. declares that the
properties owned by it, as described in Clause Two of this public instrument,
are free of any lien, attachment, lawsuit, prohibition or limitation, that they
are not affected by cancellation actions, claims, possessory actions or
inheritance petition.

        CLAUSE EIGHT: VOLUNTARY PROHIBITION TO SELL.- MARINES C.A. declares by
its own will that it constitutes a prohibition to sell concerning the properties
mortgaged under this instrument, for the entire term of the obligations which
cause said lien, so that is may not sell them under any status without the
express authorization of the CREDITOR, which authorization will be given with
the intervention of the legal representative thereof.

        CLAUSE NINE: INSURANCE.- MARINES C.A. declares that it pledges to insure
the mortgaged properties against fire and other hazards, in an amount which, in
the event of a loss, would cover the value of the loan, which will be valid
until the total payment of the guaranteed debts; for this purpose, it will
deliver the insurance policy duly endorsed in favor of the CREDITOR so that, in
the event of a loss, it covers the value of the debts. If MARINES C.A. fails to
contract the insurance or to renew the policy eight days before its expiration,
the CREDITOR may do so. All expenses and costs of insurance and its renewals
will be paid by MARINES C.A. MARINES C.A. is obligated, in the event of renewal
of the policy, to renew it under the same terms and conditions as the previous
one, i.e., it must be issued in favor of MARINES C.A. and duly endorsed in favor
of the CREDITOR. In the event of difficulty in the collection of the policy or
due to any circumstances, it is not possible to collect insurance, the CREDITOR
will not bear any responsibility and MARINES C.A. must take all judicial or
extra-judicial steps necessary to require and obtain the payment of the loss. If
it is unable to take the stipulated insurance, and a loss takes place, and the
CREDITOR does not receive the insured amount, MARINES C.A. is obligated to pay
to the CREDITOR all outstanding debts.

        CLAUSE TEN: TRANSFER OF RIGHTS.- The parties expressly agree that the
CREDITOR may transfer the mortgage rights constituted in its favor in this
instrument, for which purpose MARINES C.A. expressly gives its acceptance in
advance in the event of such transfer of rights.

        CLAUSE ELEVEN: ACCEPTANCE.- The CREDITOR, through the person of its
General Manager, declares that it accepts the first open mortgage and voluntary
prohibition to sell set forth in the previous Clauses and indicates for the
record that the CREDITOR reserves the right to notify MARINES C.A. in writing of
its decision that, after its last obligation is met, this Contract will be
terminated. In turn,

8

--------------------------------------------------------------------------------


MARINES C.A. declares that it accepts and confirms all and every one of the
clauses and provisions of this Contract.

        CLAUSE TWELVE: EXPENSES.- All expenses for the execution of this Public
Instrument, including those for registration, inscription, CREDITOR's lawyers'
fees, taxes, dues and others, and the expenses of its cancellation, in due time,
will be paid by MARINES C.A. Notwithstanding the above, either one of the
parties is authorized to take the necessary steps in order to obtain the
registration in the pertinent Public Register.

        CLAUSE THIRTEEN: DOMICILE, JURISDICTION AND COMPETENCE.- The parties
indicated as domicile the city of Guayaquil and submit to the jurisdiction and
competence of the Civil Judges of the city of Guayaquil and executive
proceedings.

        You, Mr. Notary, will add the other stylistic formalities so as to cause
the perfect and full validity of this Public Instrument. (illegible signature)
ATTORNEY JACOB CUEVA GONZALEZ. License number nine thousand seven hundred
fifty-six. Up to here the draft and its deponents.

        Consequently, the deponents confirm the content of the draft reproduced
herein, which is elevated to Public Instrument so that it may produce all legal
effects. All documents required by law are enclosed with this registration.
After this instrument was read from beginning to end by me, the Notary, in a
clear and loud voice, to the deponents who approve it in all and every one of
its parts; they affirm, confirm and sign it in the same act with me, the Notary,
who certifies.

[signature]
MRS. LUZ SIERRA DE VIVANCO
ID Card No. 070325616-4    
[signature]
MR. RÉCHER VIVANCO CÓRDOVA
C.C. No. 110182983-4
V.C. No. 2540129
 
 
For MARINES C.A.
 
 
[signature]
MR. RÉCHER VIVANCO CÓRDOVA
C.C. No. 110182983-4
V.C. No. 2540129
R.U.C. No. 0990552401001
 
 
For RECORCHOLIS S.A.
 
 
[signature]
MR. RÉCHER VIVANCO CÓRDOVA
C.C. No. 110182983-4
V.C. No. 2540129
R.U.C. No. 0990531919001
 
 
For CONLORANCE INVESTMETS [sic] INC.
 
 
[signature]
ATTY. JUSTO ANDRÉS ANDRADE MACÍAS
C.C. No. 120136935-0
V.C. No. 88-0001
 
 

9

--------------------------------------------------------------------------------
